MEMORANDUM **
Xhulieta Lako, a native and citizen of Albania, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision to deny her motion to continue and her motion for administrative closure. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a continuance, Barapind v. Reno, 225 F.3d 1100, 1113 (9th Cir.2000), and review de novo legal questions, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005). We deny the petition for review.
The IJ did not abuse his discretion where Lako did not show that she was eligible for any relief and did not demonstrate good cause for a continuance. See 8 C.F.R. § 1003.29 (an immigration judge may grant a motion to continue for good cause shown); see also Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996).
*863Lako’s case did not qualify for administrative closure because the government opposed closure. See Matter of Gutierrez-Lopez, 21 I. & N. Dec. 479, 480 (BIA 1996) (en banc) (“A case may not be administratively closed if opposed by either of the parties.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.